The House of Representatives propounded the following question to the Justices of the Supreme Court:
“(1) Can the House of Representatives pass a revenue measure the force and effect of which will depend on the passage by the people of the State of Alabama of a general obligation bond measure?”
The Justices declined to answer because of the hypothetical nature of the question and because the question was too broad and indefinite referring to no provision of the Constitution which might be violated.
Justices declined to answer.
To the House of Representatives State Capitol
Montgomery, Alabama
Members of the House of Representatives :
The undersigned are in receipt of House Resolution No. 45, which reads :
“BE IT RESOLVED by the House of Representatives of Alabama that, pursuant to the provisions of Section 34 of Title 13 of the Code of Alabama 1940, the said House of Representatives hereby respectfully requests the opinion of the Honorable Chief Justice and the Associate Justices of the Supreme Court of Alabama on the following important constitutional question :
“(1) Can the House of Representatives pass a revenue measure the force and effect of which will depend on the passage by the people of the State of Alabama of a general obligation bond measure ?”
We must respectfully decline to answer the question as presented for two reasons.
1. The question, so far as shown by the resolution, does not pertain to any bill pending in the House of Representatives. It therefore, so far as shown to us, involves a hypothetical matter.
Any response an individual Justice might make, however much would be his inclination to accommodate the wishes of the members of the House of Representatives in the premises, would be based upon hypothetical assumptions on his part without any factual foundation therefor. This policy was established in Opinion of the Justices, 267 Ala. 110, 100 So.2d 565.
2. The inquiry is also too broad and indefinite. The question refers to no specific provision of the Constitution that might be violated. Heretofore the Justices have declined to answer questions as to whether a specific bill violated any provision of the Constitution. In re Opinion of the Justices, 216 Ala. 469, 113 So. 584; Opinion of the Justices, 249 Ala. 511, 31 *326So.2d 721; Opinion of the Justices, 252 Ala. 527, 41 So.2d 775.
Respectfully submitted,
HOWELL T. HEFLIN Chief Justice
THOMAS S. LAWSON
ROBERT T. SIMPSON
PELHAM J. MERRILL
JAMES S. COLEMAN, Jr.
ROBERT B. HARWOOD
JAMES N. BLOODWORTH
HUGH MADDOX
DANIEL T. McCALL, Jr. Justices.